Citation Nr: 1242704	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.  

2.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee.  

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  

4.  Entitlement to a disability rating in excess of 10 percent for status post medial meniscectomy of the right knee.  

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.  

6.  Entitlement to a total disability rating based on unemployability, as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2005 rating decision, the RO denied increased ratings for degenerative disc disease of the lumbosacral spine, status post medical meniscectomy of the right knee, degenerative joint disease of the right knee and osteoarthritis of the left knee.  Upon receipt of additional evidence in the claims file, the RO issued a rating decision in August 2006, in which service connection for left knee instability was granted and the RO again denied the claims for increased ratings for degenerative disc disease of the lumbosacral spine, degenerative joint disease of the right knee, osteoarthritis of the left knee and entitlement to a TDIU.  The Veteran submitted a notice of disagreement (NOD) in September 2006 and was issued a statement of the case (SOC) in December 2007.  He filed a timely substantive appeal, via a VA form 9, in January 2008.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in October 2012, however, for the reasons discussed below, a hearing transcript has not been associated with the claims file and a new hearing is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board presently undertakes no review of the RO's denial of the Veteran's claims currently on appeal.  Additional development must be completed before such determination may be made. 

In the current case, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2012, however, a written transcript of this hearing could not be produced.  In a November 2012 letter, Veteran was notified of this information and provided the opportunity to testify at another hearing before a Veterans Law Judge of the Board.  38 C.F.R. § 20.717 (2012).  In a December 2012 response, the Veteran stated that he wanted to appear at a hearing before a Veterans Law Judge of the Board at his local RO.  To date, a new hearing has not been scheduled.  

The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. § 20.700(a) (2012).  As the Veteran has requested a hearing at the RO, his claims file must be returned to the RO on remand.  38 C.F.R. §§ 19.9, 20.704 (2012).  

Accordingly, to ensure due process of law, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing at the RO, for the matters on appeal, before a Veterans Law Judge at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record. The notification must also inform the Veteran that any further extension of time for appearance at a hearing will be granted only for good cause and that he must inform VA, in writing, of that cause.  Place a copy of the notification letter in the claims file.  

2.  After the hearing, if held, a transcript of the proceedings must be associated with the claims file.  

3.  If, for any reason, the Veteran withdraws his request for the hearing or does not appear on the date scheduled, the RO or AMC must document any such occurrence in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


